Title: Constitutional Convention. Motion on Citizenship Requirement for Membership in the House of Representatives, [13 August 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, August 13, 1787]

Col. Hamilton was in general agst. embarrassing the Govt. with minute restrictions. There was on one side the possible danger that had been suggested On the other side, the advantage of encouraging foreigners was obvious & admitted. Persons in Europe of moderate fortunes will be fond of coming here where they will be on a level with the first Citizens. He moved that the section be so altered as to require merely citizenship & inhabitancy. The right of determining the rule of naturalization will then leave a discretion to the Legislature on this subject which will answer every purpose.
